Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 19 and apparatus Claim 20.  Claim 1 recites the limitations of obtaining at least one identifier of a customer at a first retail location of a telecommunication network service provider; determining a recency factor of the at least one identifier; obtaining an identification of one or more items of interest to the customer; determining whether the customer has visited at least a second retail location of the telecommunication network service provider within a first predefined time period prior to the customer being at the first retail location; applying, to a fraud detection machine learning model, a plurality of factors comprising: a quantity of the one or more items of interest, a total value of the one or more items of interest, a factor associated with whether the customer has visited at least the second retail location within the first predefined time period, and the recency factor of the at least one identifier of the customer, wherein the fraud detection machine learning model outputs a fraud indicator value; determining that the fraud indicator value meets a warning threshold; and presenting a warning to a device at the first retail location when it is determined that the fraud indicator value meets the warning threshold.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Presenting a warning when it is determined that a fraud indicator value meets the warning threshold recites a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processing system including at least one processor in Claims 1, 19, and 20 is just applying generic computer components to the recited abstract limitations.  The fraud detection machine learning model in Claims 1, 19, and 20 appears to be just software.  Claims 19 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite processing system including at least one processor in Claims 1, 19, and 20. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 19, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018, 0019, 0023] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 19, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-18 further define the abstract idea that is present in their respective independent claims 1, 19, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-18 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2012/0209773 (Ranganathan ‘773).

Re Claim 1:  Ranganathan ‘773 discloses a method comprising: obtaining, by a processing system including at least one processor, at least one identifier of a customer at a first retail location of a telecommunication network service provider (abstract; Figure 1: 202); determining, by the processing system, a recency factor of the at least one identifier (paragraph [0019]); obtaining, by the processing system, an identification of one or more items of interest to the customer (paragraph [0059]); determining, by the processing system, whether the customer has visited at least a second retail location of the telecommunication network service provider within a first predefined time period prior to the customer being at the first retail location (Figure 1; paragraphs [0024]); applying, by the processing system, to a fraud detection machine learning model, a plurality of factors comprising: a quantity of the one or more items of interest, a total value of the one or more items of interest, a factor associated with whether the customer has visited at least the second retail location within the first predefined time period, and the recency factor of the at least one identifier of the customer, wherein the fraud detection machine learning model outputs a fraud indicator value (paragraphs [0024, 0050]); determining, by the processing system, that the fraud indicator value meets a warning threshold (paragraph [0032]); and presenting, by the processing system, a warning to a device at the first retail location when it is determined that the fraud indicator value meets the warning threshold (paragraph [0032]).

Re Claim 2:  Ranganathan ‘773 discloses the method substantially as claimed including obtaining third party information regarding the customer based upon the at least one identifier (paragraph [0064]).

Re Claim 4:  Ranganathan ‘773 discloses the method substantially as claimed including that the plurality of factors further comprises the third party information (paragraph [0064]).

Re Claim 12:  Ranganathan ‘773 discloses the method substantially as claimed including determining an account activity factor associated with the at least one identifier of the customer, wherein the plurality of factors further includes the account activity factor (paragraphs [0024, 0050]).

Re Claim 19:  Computer-readable medium claim 19 is substantially similar to previously rejected method claim 1 and therefore is considered to rejected here using the same art and rationale.

Re Claim 20:  Apparatus claim 20 is substantially similar to previously rejected method claim 1 and therefore is considered to rejected here using the same art and rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-F and N have been included on PTO-892 for pertaining to the field of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
6/13/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693